DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 4/6/2022 has been entered.  Claims 1-31 are pending in the application.  Applicant’s arguments overcome each and every drawing objection, specification objection, and 112(b) rejection previously set forth in the Non-Final Office Action mailed on 10/26/2021.  The amendments to the claims overcome each and every claim objection previously set forth in the Non-Final Office Action mailed on 10/26/2021.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 8, 10-13, 15-17, 20, 22-23, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowe et al. (US 2007/0005001 A1).
Regarding claim 1, Rowe discloses a method for manufacturing a cannula unit (see Fig. 10), comprising:
as a first step, providing a flexible cannula (tubular member 50, see par. [0070] and [0051]) with a flexible end area (proximal end 52, see par. [0051]) with an opening (proximal opening of lumen 59) with increased diameter (see Fig. 10), the end area (proximal end 52) having a funnel-shaped wall (flared portion 53, see Fig. 10);
providing a housing (hub 120); and
connecting the end area (proximal end 52) of the flexible cannula (tubular member 50) to the housing (hub 120) (see Fig. 10, par. [0073]-[0075]);
wherein the funnel-shaped wall (flared portion 53) of the end area (proximal end 52) of the flexible cannula (tubular member 50) is positively locked to the housing (hub 120) by clamping (see Fig. 10, par. [0073]-[0075], flared portion 53 is clamped between hub 120 and lock ring 190), wherein the funnel-shaped wall (flared portion 53) fully retains a funnel shape when clamped (see Fig. 10).

Regarding claim 3, Rowe discloses the method according to claim 1, wherein the end area (proximal end 52) of the flexible cannula (tubular member 50) is connected to the housing (hub 120) by clamping the end area (proximal end 52) of the flexible cannula (tubular member 50) between a first part (main body 121) and a second part (lock ring 190) of the housing (hub 120) (see Fig. 10, par. [0073]-[0075]).

Regarding claim 4, Rowe discloses the method according to claim 3, wherein the first part (main body 121) and the second part (lock ring 190) of the housing (hub 120) are provided as two separate parts (see Fig. 10, par. [0073]-[0075]).

Regarding claim 5, Rowe discloses the method according to claim 4, wherein the first part (main body 121) and the second part (lock ring 190) of the housing (hub 120) have complementary funnel shapes (see Fig. 10, par. [0073]).

Regarding claim 8, Rowe discloses the method according to claim 1, wherein the housing (hub 120) is formed as a single monolithic structure (see Fig. 10).

Regarding claim 10, Rowe discloses the method according to claim 1, further comprising mounting a septum (flexible membrane 60) to the housing (hub 120) (see par. [0069] and [0075]).

Regarding claim 11, Rowe discloses the method according to claim 10, wherein the mounting is done by crimping (via recesses 64 at both ends of flexible membrane 60, see par. [0045], [0069], and [0075]).

Regarding claim 12, Rowe discloses a cannula unit (see Fig. 10), comprising:
a housing (hub 120); and
a flexible cannula (tubular member 50, see par. [0070] and [0051]) having a flexible end area (proximal end 52, see par. [0051]) comprising a funnel-shaped wall (flared portion 53, see Fig. 10) before the flexible cannula (tubular member 50) is connected to the housing (hub 120) (see par. [0073]-[0075]);
wherein the funnel-shaped wall (flared portion 53) of the end area (proximal end 52) of the flexible cannula (tubular member 50) is positively locked to the housing (hub 120) by clamping (see Fig. 10, par. [0073]-[0075], flared portion 53 is clamped between hub 120 and lock ring 190), and the funnel-shaped wall (flared portion 53) fully retains a funnel shape when clamped (see Fig. 10).

Regarding claim 13, Rowe discloses the cannula unit according to claim 12, wherein said end area (proximal end 52) of the flexible cannula (tubular member 50) includes a flange (flared portion 53 is flanged outward into a funnel shape- see Fig. 10).

Regarding claim 15, Rowe discloses the cannula unit according to claim 12, wherein the end area (proximal end 52) is clamped between a first part (main body 121) and a second part (lock ring 190) of the housing (hub 120) (see Fig. 10, par. [0073]-[0075]).

Regarding claim 16, Rowe discloses the cannula unit according to claim 15, wherein the first part (main body 121) and the second part (lock ring 190) of the housing (hub 120) are separate parts (see Fig. 10, par. [0073]-[0075]).

Regarding claim 17, Rowe discloses the cannula unit according to claim 16, wherein the first part (main body 121) and the second part (lock ring 190) have complementary funnel shapes (see Fig. 10, par. [0073]).

Regarding claim 20, Rowe discloses the cannula unit according to claim 12, wherein the housing (hub 120) comprises a single monolithic structure (see Fig. 10).

Regarding claim 22, Rowe discloses the cannula unit according to claim 12, further comprising a septum (flexible membrane 60) mounted to the housing (hub 120) (see par. [0069] and [0075]).

Regarding claim 23, Rowe discloses the cannula unit according to claim 22, wherein the mounting comprises crimping (via recesses 64 at both ends of flexible membrane 60, see par. [0045], [0069], and [0075]).

Regarding claim 25, Rowe discloses the method according to claim 1, wherein the housing (hub 120) comprises a first part (main body 121) and a second part (lock ring 190) having complementary funnel-shaped portions (see Fig. 10, par. [0073]) and the funnel-shaped wall (flared portion 53) of the flexible cannula (tubular member 50) is clamped between the complementary funnel-shaped portions (see Fig. 10, par. [0073]-[0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 14, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2007/0005001 A1), as applied to claims 1, 12, and 25 above, in view of Kerby et al. (US 2006/0264904 A1).
Regarding claim 2, Rowe discloses the method according to claim 1.  However, Rowe fails to explicitly state wherein the end area of the flexible cannula is connected to the housing by crimping.  
Kerby teaches a method for manufacturing a cannula unit (see Fig. 3) wherein the end area of the flexible cannula (inner tubular member 24) is connected to the housing (outer tubular member 26) by crimping (see par. [0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rowe to include crimping the flexible cannula to the housing as taught by Kerby because Kerby teaches that crimping is a suitable technique for coupling cannula unit structures together (see Kerby par. [0075]).

Regarding claim 14, Rowe discloses the cannula unit according to claim 12.  However, Rowe fails to explicitly state wherein the end area of the flexible cannula is crimped to the housing.  
Kerby teaches a cannula unit (see Fig. 3) wherein the end area of the flexible cannula (inner tubular member 24) is crimped to the housing (outer tubular member 26) (see par. [0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula unit of Rowe to include crimping the flexible cannula to the housing as taught by Kerby because Kerby teaches that crimping is a suitable technique for coupling cannula unit structures together (see Kerby par. [0075]).

Regarding claim 24, Rowe discloses the method according to claim 1.  However, Rowe fails to explicitly state wherein the funnel-shaped wall of the flexible cannula is connected to the housing by crimping.  
Kerby teaches a method for manufacturing a cannula unit (see Fig. 3) wherein the funnel-shaped wall of the flexible cannula (inner tubular member 24) is connected to the housing (outer tubular member 26) by crimping (see par. [0075]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rowe to include crimping the flexible cannula to the housing as taught by Kerby because Kerby teaches that crimping is a suitable technique for coupling cannula unit structures together (see Kerby par. [0075]).

Regarding claim 26, Rowe discloses the method according to claim 25.  However, Rowe fails to explicitly state wherein the funnel-shaped wall of the flexible cannula is crimped between the complementary funnel-shaped portions of the first part and the second part.  
Kerby teaches a method for manufacturing a cannula unit (see Fig. 3) wherein the funnel-shaped wall of the flexible cannula (inner tubular member 24) is crimped between the complementary funnel-shaped portions of the first part (first layer 105) and the second part (second layer 107) (see Fig. 3, par. [0075] and [0093]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Rowe to include crimping the flexible cannula between the parts of the housing as taught by Kerby because Kerby teaches that crimping is a suitable technique for coupling cannula unit structures together (see Kerby par. [0075] and [0093]).

Regarding claim 27, modified Rowe teaches the method according to claim 26 substantially as claimed.  Rowe further teaches wherein the complementary funnel-shaped portions of the first part (main body 121) and the second part (lock ring 190) form a tapering gap (gap for accommodating flared portion 53) within which the funnel-shaped wall (flared portion 53) of the flexible cannula (tubular member 50) is disposed (see Fig. 10).

Claims 6-7 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2007/0005001 A1), as applied to claims 4 and 16 above, in view of Walker et al. (US 4,781,703 A1).
Regarding claim 6, Rowe discloses the method according to claim 4.  However, Rowe fails to explicitly state wherein after clamping the end area of the flexible cannula to the housing, the first part and the second part of the housing are permanently connected.
Walker teaches a method for manufacturing a cannula unit (see Fig. 5c), wherein after clamping the end area (proximal end portion 518) of the flexible cannula (cannula 512) to the housing (outer member 560 and hub 514), the first part (outer member 560) and the second part (hub 514) of the housing (outer member 560 and hub 514) are permanently connected (see Walker col. 9 lines 16-38).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Rowe to permanently connect the first part and the second part of the housing as taught by Walker in order to function as an appropriate technique for engaging and retaining a cannula (see Walker col. 9 lines 16-38).

	Regarding claim 7, modified Rowe teaches the method according to claim 6 substantially as claimed.  Walker further teaches wherein the permanent connection is made by ultrasonic welding and/or adhesive bonding (see Walker col. 9 lines 16-38).

Regarding claim 18, Rowe discloses the cannula unit according to claim 16.  However, Rowe fails to explicitly state wherein the first part and the second part of the housing are permanently connected to each other.
Walker teaches a cannula unit (see Fig. 5c), wherein the first part (outer member 560) and the second part (hub 514) of the housing (outer member 560 and hub 514) are permanently connected to each other (see Walker col. 9 lines 16-38).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the cannula unit of Rowe to permanently connect the first part and the second part of the housing as taught by Walker in order to function as an appropriate technique for engaging and retaining a cannula (see Walker col. 9 lines 16-38).

Regarding claim 19, modified Rowe teaches the cannula unit according to claim 18 substantially as claimed.  Walker further teaches wherein the permanent connection comprises ultrasonic welding and/or adhesive bonding (see Walker col. 9 lines 16-38).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (US 2007/0005001 A1), as applied to claims 1 and 12 above, in view of Sonderegger (US 2014/0039453 A1).
Regarding claim 9, Rowe discloses the method according to claim 1.  However, Rowe fails to explicitly state wherein a piercing element is mounted to the flexible cannula by threading the piercing element on or in the flexible cannula.
Sonderegger teaches a method for manufacturing a cannula unit (see Figs. 1-4) wherein a piercing element (sharp introducer needle 100) is mounted to the flexible cannula (catheter 120) by threading the piercing element (sharp introducer needle 100) on or in the flexible cannula (catheter 120) (see Fig. 2, par. [0030]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Rowe to include a piercing element as taught by Sonderegger in order to aid in insertion of the cannula into the patient (see Sonderegger par. [0030]).

Regarding claim 21, Rowe discloses the cannula unit according to claim 12.  However, Rowe fails to explicitly state a piercing element threaded on or in the flexible cannula.
Sonderegger teaches a cannula unit (see Figs. 1-4) further comprising a piercing element (sharp introducer needle 100) threaded on or in the flexible cannula (catheter 120) (see Fig. 2, par. [0030]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the cannula unit of Rowe to include a piercing element as taught by Sonderegger in order to aid in insertion of the cannula into the patient (see Sonderegger par. [0030]).

Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Cote et al. (US 2005/0101932 A1) in view of Walker et al. (US 4,781,703 A1).
Regarding claim 28, Cote discloses a method for manufacturing a cannula unit (see Fig. 6), comprising:
providing a housing (base 110 and diaphragm 150) having a first housing part (base 110) and a second housing part (diaphragm 150) (see Fig. 6);
providing a flexible cannula (cannula 130, see par. [0140]) with an end area having a flange (flange portion 136) that extends substantially perpendicular to a longitudinal axis of the housing (base 110 and diaphragm 150) (see Fig. 6);
connecting the end area of the flexible cannula (cannula 130) to the housing (base 110 and diaphragm 150), wherein the end area of the flexible cannula (cannula 130) is positively locked to the housing by clamping (see Fig. 6, see par. [0143]), and wherein the flexible cannula (cannula 130) is provided with the flange (flange portion 136) on the end area before positively locking the end area to the housing (base 110 and diaphragm 150) (see Fig. 12); and
However, Cote fails to explicitly state after clamping the end area of the flexible cannula to the housing, permanently connecting the first housing part and the second housing part. 
Walker teaches a method for manufacturing a cannula unit (see Fig. 5c), wherein after clamping the end area (proximal end portion 518) of the flexible cannula (cannula 512) to the housing (outer member 560 and hub 514), permanently connecting the first housing part (outer member 560) and the second housing part (hub 514) (see Walker col. 9 lines 16-38).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Cote to permanently connect the first housing part and the second housing part as taught by Walker in order to function as an appropriate technique for engaging and retaining a cannula (see Walker col. 9 lines 16-38).

	Regarding claim 31, modified Cote teaches the method according to claim 28 substantially as claimed.  Walker further teaches wherein permanently connecting the first housing part (outer member 560) and the second housing part (hub 514) of the housing (outer member 560 and hub 514) comprises ultrasonic welding and/or adhesive bonding (see Walker col. 9 lines 16-38).

Allowable Subject Matter
Claims 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 29, the prior art of record fails to disclose or render obvious before the effective filing date of the claimed invention the method as claimed, specifically including crimping the end area of the flexible cannula between the first housing part and the second housing part.  
The closest prior art is Cote (US 2005/0101932 A1) and Walker (US 4,781,703 A1).  Cote in view of Walker teaches the method according to claim 28 substantially as claimed (see 35 USC 103 rejection of claim 28 above).  However, neither Cote nor Walker teaches crimping the end area of the flexible cannula between the first housing part and the second housing part.
Claim 30 would be allowable by virtue of its dependency on allowable claim 29.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that the Rowe reference no longer discloses amended claims 1 and 12.  The Examiner agrees with Applicant that Figs. 1-2 of Rowe as used in previous rejections of the claims no longer teaches amended claims 1 and 12.  However, upon further consideration of the amended claims and the Rowe reference, the Examiner discovered an alternative cannula unit embodiment shown in Fig. 10 of Rowe which discloses the amended claims 1 and 12 as described above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783